Citation Nr: 1436130	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  07-36 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for residuals of a perforated right ear drum.

2.  Entitlement to service connection for hearing loss in the right ear.

3.  Entitlement to service connection for right ear Meniere's disease.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel

INTRODUCTION

The Veteran served in active duty from December 1967 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin which, denied the Veteran's claims for service connection for residuals of a perforated right ear drum, hearing loss in the right ear, right ear Meniere's disease, and tinnitus.

In his November 2007 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  He was informed twice via March 2014 and April 2014 letters that his requested hearing had been scheduled for April 2014.  However, the Veteran failed to appear for his scheduled Board hearing.  Therefore, the Veteran's request for a Board hearing is considered to be withdrawn.  38 C.F.R. § 20.704(d) (2013). 

In April 2012 the RO issued a supplemental statement of the case, considering a private medical record the Veteran submitted after the issuance of the November 2007 statement of the case.

The RO denied entitlement to service connection for an "ear condition" in an unappealed March 1972 rating decision.  The record is devoid of any specific treatment record or diagnosis related to any ear condition or disability the RO considered prior to issuing its decision denying service connection.  The RO summarily denied service connection for an unspecified ear condition due to the Veteran's failure to appear for a VA examination.  The Veteran's present claims for service connection for residuals of a perforated right ear drum, hearing loss in the right ear, Meniere's disease, and tinnitus are based on new diagnoses (i.e., Meniere's disease with recurring vertigo, hearing loss, and tinnitus) and new factual evidence (i.e., fellow service members attesting contemporaneous presence and knowledge of the Veteran's in-service treatment for a perforated ear drum).  The prior denial did not consider these diagnoses and factual evidence.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Hence, the claims for service connection for residuals of a perforated right ear drum, hearing loss in the right ear, right ear Meniere's disease, and tinnitus constitute new claims and must be decided without regard to the prior denial of service connection for an unspecified ear condition.  Id. 

In addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the Veteran's claims.  A review of the documents in Virtual VA reveals duplicative adjudicatory documents that were in the paper claims file or are irrelevant to the issues on appeal.  The Veteran's VBMS file does not contain any documents at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(4) (2013); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  For the reasons noted below, the Board finds that a VA examination is necessary in order to determine the nature and etiology of the Veteran's claimed right ear disabilities.

The Veteran contends he injured his right ear while in service.  He states he suffered a right ear injury from an auto accident and a right ear drum injury from a Q-tip.  He reports receiving medical treatment at the U.S. Naval Hospital in Rota, Spain, in both instances.  He also contends that his claimed right ear disabilities were caused by these in-service injuries.

The Veteran submitted several private medical opinions related to his claimed right ear disabilities.  A January 2003 private medical examination showed the Veteran diagnosed with right asymmetric senorineural hearing loss.  An October 2005 private medical opinion found continuing and progressing right asymmetric senorineural hearing impairment and a diagnosis of right Meniere's disease.  Furthermore, in October 2006, the Veteran's private otolaryngologist Dr. P.M. opined that "...there is at least a 50% chance that the severe right ear infection [the Veteran] contracted while in the military is a material contributory causative factor to his current right Meniere's disease."  However, the opinion fails to state any medical principles and/or reasons in support of the stated etiology.  Finally, the Veteran submitted a second medical opinion by Dr. P.M. diagnosing "[r]ight Meniere's disease with recurring vertigo, hearing loss, and tinnitus following right ear injury during service in the US Navy... The right ear injury was as likely as not the cause of [the Veteran's] right Meniere's disease."  This second opinion also lacks any medical principles and/or reasons to support the doctor's etiological conclusion.  These opinions, completely devoid of rationale, are not probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  The Veteran should be scheduled for a VA examination, which takes into account these private medical records, in order to determine the nature and etiology of any presently existing right ear disabilities.

The Veteran stated he was involved in an auto accident in August 1970 and was treated at the U.S. Naval Hospital in Rota, Spain.  The Veteran's service medical treatment record includes a clinical record from the U.S. Naval Hospital in Rota, Spain, showing medical treatment for nose and facial injuries stemming from abrasions and lacerations suffered after the Veteran drove his car into a ditch in August 1970.

Additionally, the Veteran states that, in April 1971, while in service, he was treated at the U.S. Naval Hospital in Rota, Spain, after he hurt his ear drum with a Q-tip.  The Veteran submitted two buddy statements from his housemates, who were also U.S. servicemen, attesting that they were present when the Veteran was treated for a lacerated ear drum at the base hospital.  However, the claims file does not contain any service treatment record for a lacerated ear drum.  But, based on the Veteran's consistent statements at his January 2003 and March 2005 private medical examinations with respect to his in-service right ear injury and the corroborating statements of his fellow servicemen, a subsequent search for the Veteran's service treatment records at the U.S. Naval Hospital in Rota, Spain, is needed. 

Moreover, the Veteran's representative indicated in the notice of disagreement that the Veteran had undergone audiology testing at VAMC-Milwaukee in late 1971.  VA made a request to VAMC-Milwaukee for any and all treatment records for the Veteran from 1971 to October 2007.  VAMC-Milwaukee searched for the Veteran's VA treatment records but responded no records existed for the Veteran.  The Veteran was contacted in October 2007 to try to obtain any VAMC-Milwaukee records he may have in his personal possession.  In an October 2007 memorandum, the RO certified its formal finding on the unavailability of treatment records from VAMC-Milwaukee from 1971 to October 2007.  The Veteran is requested to identify any and all VA and non-VA medical providers who have treated him for his claimed right ear disabilities.

Finally, the Veteran contends he was awarded service connection for hearing loss and received a zero percent disability rating in 1972.  However, the claims file contains only a March 1972 RO rating decision denying the Veteran's claim because he failed to report for a VA examination.  The decision also notified the Veteran no further action would take place until the Veteran returned the decision letter informing the VA of his willingness to submit for an examination.  The Veteran is requested to clarify his statement concerning the VA's award of service connection for hearing loss and receipt of a zero percent disability rating and to submit any documentation showing this award.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran has claimed he was service connected for hearing loss and received a zero percent disability rating.  Contact the Veteran and request that he submit this purported service connection award.

2.  Obtain the Veteran's complete service medical records, including any treatment records from the U.S. Naval Hospital in Rota, Spain, on or about April 1971, according to the procedures under 38 C.F.R. § 3.159(c).  It is noted the Veteran has stated that he was treated for a lacerated ear drum, in April 1971, at the U.S. Naval Hospital in Rota, Spain.

3.  Furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable VA to obtain any additional treatment records pertinent to the claims on appeal, to include any VA treatment records.  All reasonable attempts should be made to obtain such records.  

If any private records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

If the Veteran identifies the VA as having treated him for any right ear injury, condition, disease, and/or disability, then obtain the Veteran's updated VA treatment records, according to the procedures under 38 C.F.R. 
§ 3.159(c). 

4.  After the above actions have been completed, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of any current disabilities associated with the Veteran's right ear.  All tests deemed necessary should be conducted and the results reported in detail.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner is asked to furnish an opinion with respect to the following questions: 

(a)  Based on the evidence of the record, can it be determined with a reasonable degree of medical certainty, that the Veteran has developed any right ear disability?  If so, please state the diagnosis or diagnoses.  In making this assessment, the examiner is asked to review and comment on the private medical records from the Veteran's private otolaryngologist in the claims file.

(b)  For each currently diagnosed right ear disability, is it at least as likely as not (50 percent or greater probability) that the diagnosed disability had its onset during the Veteran's period of active duty service; or, was any such disorder caused by any incident or event that occurred during his period of service, to include purported Q-tip injury/perforated eardrum and any injury related to the motor vehicle accident?

In answering the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.

The reasons and bases for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case.

5.  After the above actions have been completed, the AOJ should re-adjudicate the issue of entitlement to service connection for residuals of a perforated right ear drum, hearing loss in the right ear, right ear Meniere's disease, and tinnitus, including consideration of all the evidence received since the issuance of the April 2012 supplemental statement of the case.  If the determination remains adverse to the Veteran, the Veteran and his representative should be issued a supplemental statement of the case, and they should be afforded an appropriate period of time for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

